Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 15



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  AROUND THE CLOCK A/C SERVICE, LLC,              )
  a Florida limited liability company,            )
                                                  )
                 Plaintiff,                       )
                                                  )
  v.                                              )
                                                  )
  ANTHONY PERERA,                                 )
  an Individual,                                  )
                                                  )
  DOUGLAS PERERA, SR.,                            )
  an Individual,                                  )
                                                  )
  and                                             )
                                                  )
  AIR PROS, LLC,                                  )
  a Florida Limited Liability Company ,           )
                                                  )
                 Defendants.                      )
                                                  )

                                          COMPLAINT

         Plaintiff AROUND THE CLOCK A/C SERVICE, LLC, (hereinafter “Plaintiff” or “Air

  Around the Clock”), by and through its undersigned counsel, brings this action against

  Defendant ANTHONY PERERA and Defendant DOUGLAS PERERA, SR, and Defendant AIR

  PROS LLC (collectively, “Defendants”), for trademark infringement under the Federal

  Trademark Act of 1946, 15 U.S.C. § 1051, et seq. (“Lanham Act”) and trademark infringement

  under Fla. Stat. § 495.131.

                                     NATURE OF ACTION

         1.      This suit arises from Defendants’ unauthorized use and misappropriation of

  Plaintiff’s protected trademark, AIR AROUND THE CLOCK, in connection with the sale,
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 15



  offering for sale, distribution, or advertising of services that are essentially identical to the

  services Plaintiff uses its mark to identify.

          2.      Defendants have been and are presently using an exact reproduction of Plaintiff’s

  registered AIR AROUND THE CLOCK service mark (or “trademark”) in connection with

  heating and cooling device installation and maintenance related services (or “air conditioning

  related services”). Defendants’ unauthorized use of Plaintiff’s service mark in connection with

  the marketing and provision of substantially identical services is not only likely to cause

  confusion, or to cause mistake, or to deceive, it is intended to capitalize on the goodwill and

  reputation of Plaintiff and/or trick members of the public that are looking to utilize Plaintiff’s

  services into utilizing or inquiring into Defendants’ services or otherwise believing that

  Defendants’ services are from, sponsored by, or approved by Plaintiff. Through its use of

  Plaintiff’s service mark in connection with competing air conditioning related services,

  Defendants are knowingly and willfully relying on Plaintiff’s past advertising and fame, as well

  as the goodwill symbolized by the service mark and the credibility appurtenant thereto due to

  Plaintiff’s years of providing quality services and good value, in order to make a profit for

  themselves.

          3.      Plaintiff now brings this action for injunctive and other relief under the Lanham

  Action for trademark infringement, as well as under the Florida Statutes for deceptive and unfair

  trade practices and trademark infringement. Plaintiff seeks to prevent further unauthorized use

  and misappropriation of its service mark by Defendants; to cause Defendants to cease and desist

  from further defrauding the American public; and to recover damages arising from Defendants

  willful and bad faith actions and other wrongful acts.




                                                  -2-
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 3 of 15



                                              PARTIES

         4.      Plaintiff is a Florida limited liability company having its principal place of

  business in Broward County, Florida.

         5.      Upon information and belief, Defendant Anthony Perera is an individual and

  president and owner of Air Pros LLC and, along with Defendant Douglass Perera, Sr., is a

  moving, conscious, and active force behind the acts of trademark infringement and deceptive and

  unfair trade practices, and actively participates in and approves the acts of trademark

  infringement and deceptive and unfair trade practices. Upon information and belief, Defendant

  Anthony Perera is over the age of 18, sui juris, and resides in Broward County, Florida.

         6.      Upon information and belief, Defendant Douglass Perera, Sr. is an individual and

  owner/operator of Air Pros LLC and, along with Defendant Anthony Perera, is a moving,

  conscious, and active force behind the acts of trademark infringement and deceptive and unfair

  trade practices, and actively participates in and approves the acts of trademark infringement and

  deceptive and unfair trade practices. Upon information and belief, Defendant Douglass Perera,

  Sr. is over the age of 18, sui juris, and resides in Broward County, Florida.

         7.      Defendant Air Pros LLC is an administratively dissolved Florida limited liability

  company having its principal place of business in Broward County, Florida.

                                   JURISDICTION AND VENUE

         8.      This action arises under the Federal Trademark Act of 1946 (the “Lanham Act”),

  15 US.C. §1051 et seq., and Florida state law. This Court has subject matter jurisdiction of this

  action pursuant to 28 U.S.C. §1331, 1338(a), 1338(b), and 15 U.S.C. §1121, in that this action

  arises under Acts of Congress relating to trademark. This Court has supplemental jurisdiction over




                                              -3-
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 4 of 15



  the Florida state law claims pursuant to 28 U.S.C. 1367 in that the claims are so related to the

  trademark infringement claim that they form part of the same case and controversy.

         9.      This Court has personal jurisdiction over Defendants because Defendants each

  maintain their principal place of business in this district, have committed acts of trademark

  infringement, deceptive and unfair trade practices, and/or unlawful acts in this district, and

  regularly engage in pervasive business activities in this district.

         10.     Venue is proper as to Defendants in this district under 28 U.S.C. §1391(b) and

  1391(c) because a substantial part of the events giving rise to the claims herein occurred in this

  district and because Defendants each have a regular and established place of business in this

  district and are subject to personal jurisdiction in this district. Upon information and belief,

  Defendant Douglass Perera, Sr. and Defendant Anthony Perera reside in this district.

                                     FACTUAL BACKGROUND

         11.     Plaintiff was founded as Around the Clock A/C Service Inc. to provide air

  conditioning related services in South Florida to customers located in South Florida and

  throughout the U.S. On December 5, 2007, Around the Clock A/C Service Inc. was converted to

  Around the Clock A/C Service LLC.

         12.     Plaintiff is in the business of marketing, selling and performing air conditioning

  related services, including installation and repair service as well as prepaid preventative

  maintenance service plans, in interstate commerce through both its principal place of business in

  Coral Springs, Florida and on the Internet through a website at the following URL:

  www.ATCAIR.COM.

         13.     Plaintiff adopted its AIR AROUND THE CLOCK trademark in 1988 to identify

  its air conditioning related services and distinguish its services from other air conditioning



                                               -4-
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 5 of 15



  services and service providers. Specifically, Plaintiff has used AIR AROUND THE CLOCK

  prominently on its trucks, website, marketing and promotional materials, business cards, signage

  and billboards, and in other marketing materials for at least its air conditioning related services.

  Since 1988, Plaintiff has continuously used its trademarks in commerce in connection with the

  marketing, selling and performing of Plaintiff’s air conditioning related services and has

  acquired substantial goodwill in connection with its use of the AIR AROUND THE CLOCK

  mark.

          14.    The AIR AROUND THE CLOCK mark has been used by Plaintiff in commerce

  in connection with the marketing, selling and performing of air conditioning related services to

  customers from the state of Florida and from other states since 1988. Plaintiff has continuously

  used the AIR AROUND THE CLOCK mark in commerce in connection with the marketing,

  selling and performing of air conditioning related services to customers from the state of Florida

  and from other states since 1988.

          15.    Plaintiff has used the domain name “ATCAIR.COM” in interstate commerce in

  association with air conditioning related services offered under the AIR AROUND THE CLOCK

  mark on the Internet since 1999.

          16.    The phrase which comprises the literal element of the AIR AROUND THE

  CLOCK mark, namely “Air Around the Clock” are arbitrary as applied to air conditioning

  related services.

          17.    Plaintiff is the owner of a federal trademark registration for its AIR AROUND

  THE CLOCK mark in connection with air conditioning related services (more fully described in

  the certificate of registration attached hereto). Federal registration number 3,923,076 is directed

  at the text “Air Around the Clock” in standard characters.



                                              -5-
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 6 of 15



         18.     Plaintiff is also the owner of a Florida trademark registration for its AIR

  AROUND THE CLOCK mark in connection with air conditioning related services (more fully

  described in the certificate of registration attached hereto).         Florida registration number

  T08000000131 is directed at the text “Air Around the Clock” in standard characters.

         19.     Plaintiff’s federal and state trademark registrations are valid and subsisting, and

  Plaintiff’s Federal trademark registration 3,923,076 is incontestable. A copy of the registrations

  are attached to this Complaint as Exhibit A and hereby incorporated by this reference.

         20.     Plaintiff’s registrations are generally prima facie evidence of Plaintiff’s exclusive

  right to use and authorize the use of the AIR AROUND THE CLOCK mark in commerce in

  connection with the air conditioning related services as detailed in the registration.

         21.     Plaintiff’s incontestable Federal trademark registration 3,923,076 is conclusive

  evidence of the validity of the registered mark, Plaintiff’s ownership of the registered mark, and

  Plaintiff’s exclusive right to use the mark with the registered goods and services.

         22.     Plaintiff has expended considerable sums in marketing its air conditioning related

  services and has exerted every effort to maintain the highest standard of quality for said services,

  creating goodwill under the AIR AROUND THE CLOCK mark and the domain name

  ATCAIR.COM among the purchasing public. Consumers in Florida and from other states have

  come identify Plaintiff for, inter alia, air conditioning services provided under the AIR

  AROUND THE CLOCK mark and to trust Plaintiff for its fair and honest dealings in air

  conditioning related services provided under said mark.

         23.     Plaintiff has enjoyed considerable success and is well known as the source of

  origin of air conditioning related services to consumers from Florida and from other states under

  the AIR AROUND THE CLOCK mark for over thirty years.



                                              -6-
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 7 of 15



          24.     After Plaintiff’s adopted and continuously used its AIR AROUND THE CLOCK

  mark, Defendants began marketing, selling, offering for sale, and/or advertising their air

  conditioning related services in Florida generally and, more specifically, in this District, using

  the phrase “Air Around the Clock” on at least its website. A true and correct copy from

  September 30, 2019, of the page www.airprosusa.com/air-around-the-clock on Defendants’

  website is attached to this complaint as Exhibit B, and incorporated by this reference.

          25.     By using the phrase “Air Around the Clock,” Defendants have adopted and

  commenced using an exact reproduction of Plaintiff’s AIR AROUND THE CLOCK mark in

  connection with the marketing, offering for sale, sale, and provision of air conditioning related

  services.

          26.     Plaintiff owns rights in Florida and throughout the United States in and to the AIR

  AROUND THE CLOCK mark for air conditioning related services which are superior to any

  rights which Defendants may claim in and to said mark in any form or style with respect to air

  conditioning related services.

          27.     Plaintiff has not in any way authorized Defendants’ use of “AIR AROUND THE

  CLOCK” as a trademark or otherwise for any goods or services.

          28.     Defendants and their air conditioning related services are not approved by,

  sponsored by, associated with, or in any way offered by Plaintiff, or done so with the permission

  or participation of Plaintiff.

          29.     Defendants’ use of an exact reproduction of Plaintiff’s AIR AROUND THE

  CLOCK mark to advertise and promote their air conditioning related services has occurred and

  continues to occur with actual notice of Plaintiff’s trademark rights as Defendants have identified

  Plaintiff as a competitor in news publications.



                                              -7-
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 8 of 15



          30.    Defendants’ use of an exact reproduction of Plaintiff’s AIR AROUND THE

  CLOCK mark to advertise and promote their air conditioning related services has occurred and

  continues to occur with constructive notice of Plaintiff’s trademark rights by virtue of Plaintiff’s

  federal trademark registration.

          31.    On information and belief, Defendants’ selection and use of the phrase “Air

  Around the Clock” in connection with the advertising of services in which Plaintiff and

  Defendants directly compete was done with full knowledge of Plaintiff's AIR AROUND THE

  CLOCK mark.

          32.    On information and belief, Defendants’ use of “Air Around the Clock” on its

  website has been a willful, intentional, and deliberate, course of action designed specifically to

  trade upon the goodwill associated with Plaintiff's AIR AROUND THE CLOCK mark.

          33.    By using the substantially identical phrase “Air Around the Clock” in violation of

  Plaintiff’s exclusive trademark rights in the AIR AROUND THE CLOCK mark, Defendants

  have and/or are attempting to unfairly profit from the name, reputation, and advertising of

  Plaintiff.

          34.    Defendants’ use of “Air Around the Clock” to promote its air conditioning related

  services which are offered in competition with Plaintiff’s air conditioning related services causes

  the likelihood of confusion, mistake or deception as to whether its services are sponsored,

  affiliated, or approved by Plaintiff or whether Plaintiff’s services are sponsored, affiliated, or

  approved by Defendants. Such conduct by Defendants deprive Plaintiff of the ability to control

  the quality of the services marketed under the infringed mark, and, instead, places Plaintiff's

  valuable reputation and goodwill into the hands of Defendants, over whom Plaintiff has no

  control.



                                              -8-
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 9 of 15



          35.     Plaintiff has received unsolicited communications from at least one consumer in

  which it was indicated that the customer contacted and scheduled an appointment with

  Defendants, believing that she contacted and scheduled an appointment with Plaintiff. A true

  and correct copy of an answering service message received in September of 2019 (with personal

  information redacted), is attached to this complaint as Exhibit C, and incorporated by this

  reference.

          36.     The goodwill of Plaintiff in air conditioning related services that has been

  acquired over the last thirty years under its AIR AROUND THE CLOCK mark is of significant

  value, and harm to such goodwill is irreparable.

          37.     Plaintiff has been and will continue to sustain damages which include lost

  income, profits, and business opportunities as well as irreparable harm to its business, reputation

  and goodwill as a direct and proximate result of Defendants’ actions.

          38.     Plaintiff has no adequate remedy at law for the acts of infringement and other

  unlawful acts complained of herein and such acts have caused and will continue to cause damage

  and irreparable injury to Plaintiff if Defendants are not restrained by this Court from further

  violations of Plaintiff’s rights.

          39.     Defendants’ actions will continue unless enjoined by this Court.

          40.     Plaintiff has retained the law firms of Law Office of Elias R. Hilal, P.A. and The

  Keys Law Firm, PLLC to represent its interest in these proceeding and is obligated to pay the

  firms a reasonable attorney’s fee and court costs, which fees and costs are recoverable from

  Defendants under federal and state law.

                                    COUNT I
                    TRADEMARK INFRINGEMENT UNDER 15 U.S.C. §1114




                                             -9-
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 10 of 15



          41.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

   through 40.

          42.     Plaintiff owns an incontestable federal trademark registration for its AIR

   AROUND THE CLOCK mark in standard characters.

          43.     Defendants’ adoption and use of “Air Around the Clock” constitutes an

   unauthorized use of Plaintiff’s registered mark, or a colorable imitation of the same, in

   commerce in connection with air conditioning related services.

          44.     Defendants’ adoption and use of “Air Around the Clock” has caused consumer

   confusion and create a likelihood of consumer confusion, mistake or deception as the mark is

   employed by Defendants to direct commerce to a competing air conditioning related services to

   the exclusion of Plaintiff’s air conditioning related services.

          45.     Defendants’ infringing actions have been committed, and continue to be

   committed, with constructive and actual notice of the Plaintiff’s registered mark and the

   knowledge that such actions have caused and are likely to cause confusion, mistake or deceit,

   and demonstrate an intentional wrongful and bad faith intent to trade on the goodwill associated

   with Plaintiff’s registered mark.

          46.     Defendants are causing and are likely to cause substantial injury to the public and

   to Plaintiff. Plaintiff is entitled to injunctive relief and to recover Defendants’ profits and

   Plaintiff’s actual or statutory damages, costs, and reasonable attorneys fees.

          WHEREFORE, Plaintiff demands judgment as set forth in the Prayer for Relief.

                                       COUNT II
                         DECEPTIVE AND UNFAIR TRADE PRACTICES
                             UNDER FLA. STAT. §§ 501.201 et seq.




                                               - 10 -
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 11 of 15



          47.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

   through 40.

          48.     Defendants’ conduct in (1) infringing Plaintiff’s trademark by using “Air Around

   the Clock” to promote its air conditioning related services, (2) intentionally adopting and

   extensively using “Air Around the Clock” in commerce in connection with air conditioning

   related services to deceive consumers as to its and Plaintiff’s relationship and identity, and (3)

   otherwise committing the acts set forth in this Complaint is particularly designed to confuse the

   public and thus constitutes unfair and deceptive conduct.

          49.     As Plaintiff and Defendants are direct competitors, Defendants’ conduct causes

   Plaintiff damage by causing lost sales and depriving Plaintiff of customers and potential

   customers, particularly customers who were specifically looking for Plaintiff.

          WHEREFORE, Plaintiff demands judgment as set forth in the Prayer for Relief.

                                   COUNT III
                 TRADEMARK INFRINGEMENT UNDER FLA. STAT. § 495.131

          50.     Plaintiff incorporates by reference the allegations contained in Paragraphs 1

   through 40.

          51.     Defendants’ use of “Air Around the Clock” in its advertising of and offers to

   provide repair, maintenance, and installation of air conditioning appliances has caused, now

   causes, and is likely to cause confusion, mistake, or deception of the public.

          52.     Defendants’ actions constitute infringement of Plaintiff’s registered mark,

   Registration No. T08000000131, in violation of Fla. Stat. § 495.131 and has weakened the

   distinctive quality of Plaintiff’s trademark and tarnished Plaintiff’s goodwill, resulted in Plaintiff

   having no control over the nature and quality of the services offered under Plaintiff’s trademark,

   and caused Plaintiff to lose sales.


                                               - 11 -
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 12 of 15



          53.      As a result of Defendants’ infringing actions, Plaintiff has suffered and, unless

   enjoined by this Court, will continue to suffer, serious and irreparable injury and damage to its

   valuable trademark.

          54.      Defendants’ infringing actions have been committed, and continue to be

   committed, with actual notice and constructive notice of the Plaintiff’s trademark rights and the

   knowledge that such actions have caused and are likely to cause confusion, mistake or deceit,

   and demonstrate an intentional wrongful and bad faith intent to trade on the goodwill associated

   with Plaintiff’s mark.

          55.      Plaintiff has no adequate remedy at law.

          56.      Defendants are causing and are likely to cause substantial injury to the public and

   to Plaintiff. Plaintiff is entitled to injunctive relief and to recover Defendants’ profits and

   Plaintiff’s actual or statutory damages, costs, and reasonable attorneys fees.

          WHEREFORE, Plaintiff demands judgment as set forth in the Prayer for Relief.



                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands the following relief against Defendants:

          a) entry of judgment declaring that Defendants have infringed Plaintiff’s trademark and

                have engaged in deceptive and unfair trade practices in violation of Fla. Stat.

                §520.201 et seq.;

          b) a preliminary injunction, thereafter to be made permanent, which enjoins Defendant,

                its officers, directors, agents, servants, employees, successors and assigns and all

                others in concert and privity with it, from using the Plaintiff's AIR AROUND THE

                CLOCK mark, or a colorable imitation (including “Air Around the Clock”) in



                                              - 12 -
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 13 of 15



           connection with air conditioning related services or any products and services which

           would reasonably be thought by the buying public to come from Plaintiff;

        c) entry of an order requiring Defendants to account to Plaintiff for any and all benefits

           or profits derived by Defendants’ from the use of the copyrighted material and acts of

           false designation of origin and unfair competition, for all damages sustained by

           Plaintiff by reason of the acts of infringement and deceptive trade practices, together

           with interests and costs; and pay for corrective advertising;

        d) entry of an order declaring this case as exceptional, trebling said damages and

           awarding reasonable attorneys fees due to the egregious nature of Defendants’ acts;

        e) entry of an order requiring Defendants to immediately provide to all of their

           advertisers, distributors, suppliers, and all others with whom they do business a copy

           of the Court’s injunction order, and otherwise inform them in writing that they must

           immediately cease, upon pain of contempt of the Court, the marketing and advertising

           of any air conditioning related services using Plaintiff’s trademarks, or any

           confusingly similar trademark;

        f) entry of an order requiring Defendants to deliver up and destroy all literature,

           advertising and other material bearing the infringing trademark or other designations

           for air conditioning related services and remove all of its infringement material from

           the Internet;

        g) entry of an order requiring Defendants to file with this Court and serve on Plaintiff’s

           counsel within thirty days after the entry of an order, a report, in writing under oath,

           setting forth in detail the manner and form in which they have complied with the

           terms of the order and judgment herein; and



                                            - 13 -
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 14 of 15



          h) such other and further relief as the Court may be just and proper.

                                           JURY DEMAND

          Plaintiff hereby demands a jury trial on all issues so triable as a matter of right.



   On this 1st day of October, 2019.

                                                          Respectfully submitted,

                                                          AROUND THE CLOCK AC SERVICE,
                                                          LLC.



                                                          Respectfully submitted,

                                                       By: ________________________________
                                                           Elias R. Hilal, Esq. (FBN 60,337)
                                                           E-mail Address: Elias@whwlegal.com
                                                           WILLIAMS HILAL WIGAND GRANDE
                                                           633 SE 3rd Ave Ste 301
                                                           Fort Lauderdale, Florida 33301
                                                           Telephone: (954) 463-2065
                                                           Facsimile: (954) 337-0117

                                                          -and-

                                                          James G. Keys, III, Esq. (FBN 63,943)
                                                          E-mail Address: mail@keyslawfirm.com
                                                          THE KEYS LAW FIRM, PLLC
                                                          3350 SW 148th Ave, Ste 110
                                                          Miramar, Florida 33027
                                                          Telephone: (954) 519-2041
                                                          Facsimile: (954) 519-2042
                                                          Attorneys for Plaintiff




                                              - 14 -
Case 0:19-cv-62437-KMM Document 1 Entered on FLSD Docket 10/01/2019 Page 15 of 15
